Citation Nr: 0324547	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  97-14 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a torn 
rotator cuff and degenerative joint disease of the right 
shoulder.

2.  Entitlement to service connection for ruptured discs, C5-
6 and C6-7, with radiculopathy.

3.  Entitlement to an increased rating for residuals of a 
torn rotator cuff with degenerative joint disease of the left 
shoulder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had unverified active duty for training in April 
1991 and June 1992.

This appeal comes to the Board of Veterans' Appeals (Board) 
from adverse decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  The 
first RO decision, dated in November 1996, denied the 
veteran's claims of entitlement to service connection for 
residuals of a right (minor) shoulder injury, to include as 
secondary to his service-connected left shoulder disability.  
The second, dated in January 1998, denied the veteran's 
claims of service connection for ruptured discs at the C5-6 
and C6-7 levels, and entitlement to a rating in excess of 30 
percent for his left shoulder disability.


REMAND

A review of the veteran's claims folder reveals that he 
sustained injuries while on active duty when a tent fell on 
him, pinning him to a truck.  Service connection is in effect 
for residuals of a left shoulder injury incurred at that 
time.  He is currently seeking service connection for 
ruptured discs at C5-C6 and C6-C7 and residuals of a torn 
rotator cuff and degenerative joint disease of the right 
shoulder.  The veteran asserts, in essence, that his cervical 
spine and right shoulder disabilities are causally linked to 
the same in-service incident that caused his left shoulder 
disability.

The service medical records do not show any relevant abnormal 
findings relating to or treatment directed at a neck or right 
shoulder injury or disability.  On two occasions, in January 
1997 and October 1997, a VA examiner indicated that at least 
some of the veteran's bilateral shoulder pain was due to 
disability of the cervical spine, which does not support a 
grant of service connection, but the latter examiner added 
that all three of the disabilities at issue (left shoulder, 
right shoulder, and cervical spine) should be service-
connected.  However, the examiner did not specifically find 
that the original in-service accident caused the ruptured 
cervical discs or torn rotator cuff and degenerative joint 
disease of the right shoulder, nor was it opined that the 
cervical spine or right shoulder disabilities were caused or 
aggravated by his left shoulder disorder.  There is also no 
indication that all of the relevant medical evidence was 
reviewed.  It is the Board's judgment that an examination 
that includes such a review and opinions addressing the 
direct and secondary service connection questions at hand, 
supported by a rationale with citation to the clinical 
record, is warranted.  That is, further clarification is 
required as to whether the veteran's current left shoulder 
and cervical spine disabilities are causally related to the 
in-service trauma that resulted to his right shoulder 
disability, or whether either or both disabilities were 
caused or aggravated by the service-connected left shoulder 
disorder.  38 U.S.C.A. § 5103A(d).  

The Board also finds that the VA examinations that have been 
performed in recent years for the purpose of evaluating the 
veteran's service-connected right shoulder disability have 
been incomplete, to include findings sufficient to determine 
if there is any additional limitation of function due to 
pain, flare-ups of pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also see Green v. 
Derwinski, 1 Vet. App. 121 (1991); 38 C.F.R. § 4.2 (if VA 
examination does not contain sufficient detail, it is 
incumbent upon rating board to return the report as 
inadequate for evaluation purposes).

The RO should also ensure compliance with the requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§ 5100 et seq. (West 2002), to include its notification 
requirements.  

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on his claim.

2.  The veteran should be afforded a VA 
joints examination to determine the 
nature and etiology of any right shoulder 
and cervical spine disabilities that may 
be present, and to determine the current 
severity of his service-connected 
residuals of a torn rotator cuff with 
degenerative joint disease of the left 
shoulder.  The claims file must be sent 
to the examiner; his or her attention is 
directed to the service medical records 
and post-service VA examinations in 
particular, which includes an opinion in 
August 1997 that supports the veteran's 
claims, albeit without a rationale.  The 
examiner should opine whether it is at 
least as likely as not (50 percent or 
more likelihood) that any right shoulder 
or cervical spine disability that is 
present began during or is causally 
related to any incident of service, to 
include the 1991 accident.  The examiner 
should also opine whether it is at least 
as likely as not that any right shoulder 
or cervical spine disability that is 
present was caused or aggravated 
(worsening of underlying condition versus 
temporary flare-ups of symptoms) by the 
veteran's service-connected residuals of 
a torn rotator cuff with degenerative 
joint disease of the left shoulder.

In addition, the examiner should 
determine the current severity of the 
veteran's residuals of a torn rotator 
cuff with degenerative joint disease of 
the left shoulder.  The examination 
should include complete range of motion 
studies of the left shoulder and any 
additional studies or tests that are 
deemed necessary.  The examiner should 
also order any additional examinations 
(neurological, spine) that are indicated.  
The examiner should indicate in the 
examination report that the claims file 
was reviewed.  To the extent that is 
possible, the examiner should distinguish 
between symptoms or signs due to the 
residuals of a torn rotator cuff with 
degenerative joint disease of the left 
shoulder from any impairment attributable 
to any other disabilities that may be 
present, to include disease of the 
cervical spine.  

In examining the service-connected left 
shoulder, in addition to the range of 
motion studies noted above, the examiner 
must also determine if there is any 
additional limitation of function due to 
pain, flare-ups of pain, weakness, 
fatigability, and incoordination.  See 
38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59; 
DeLuca, supra.  Specifically, the examiner 
should opine whether it is at least as 
likely as not that the veteran has any 
additional loss of motion of the left 
shoulder due to pain, painful motion, or 
flare-ups of pain, supported by objective 
findings; and whether it is at least as 
likely as not that the veteran has any 
additional loss of motion of the left 
shoulder due to weakness, fatigability, or 
incoordination. 

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


